RECOMMENDED FOR PUBLICATION
                                       Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 20a0215p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT



                                                                    ┐
 DANNY HILL,                                                        │
                                        Petitioner-Appellant,       │
                                                                     >         No. 14-3718
                                                                    │
           v.                                                       │
                                                                    │
                                                                    │
 CARL ANDERSON, Warden,                                             │
                                       Respondent-Appellee.         │
                                                                    ┘

                              Appeal from the United States District Court
                            for the Northern District of Ohio at Youngstown.
                           No. 4:96-cv-00795—John R. Adams, District Judge.

                                      Decided and Filed: July 15, 2020

                Before: COLE, Chief Judge; MOORE, CLAY, GIBBONS, SUTTON,
                GRIFFIN, KETHLEDGE, WHITE, STRANCH, DONALD, THAPAR,
                 BUSH, LARSEN, NALBANDIAN, and READLER, Circuit Judges.*
                                      _________________

                                                     ORDER
                                             _________________

       A majority of the Judges of this Court in regular active service has voted for rehearing en
banc of this case. Sixth Circuit Rule 35(b) provides as follows:

       The effect of the granting of a hearing en banc shall be to vacate the previous
       opinion and judgment of this court, to stay the mandate and to restore the case on
       the docket sheet as a pending appeal.
       Accordingly, it is ORDERED, that the previous decision and judgment of this court are
vacated, the mandate is stayed and this case is restored to the docket as a pending appeal.


       *   Judge Murphy recused himself from participation in this decision.
 No. 14-3718                           Hill v. Anderson                                     Page 2


       The Clerk will direct the parties to file supplemental briefs and will schedule this case for
oral argument as soon as possible.

                                             ENTERED BY ORDER OF THE COURT




                                             Deborah S. Hunt, Clerk